BRIDGE BUILDER TRUST On behalf of the Bridge Builder Trust (the “Trust”) and pursuant to Rule 497(e) under the Securities Act of 1933, as amended, attached for filing are exhibits containing interactive data format risk/return summary information that mirrors the risk/return summary information in the supplemented form of Prospectus for the Bridge Builder Bond Fund, which was filed pursuant to Rule 497(e) on July 13, 2015.The purpose of this filing is to submit the 497(e) filing dated July 13, 2015 in XBRL for the Bridge Builder Bond Fund. The XBRL exhibits attached hereto consist of the following: INDEX TO EXHIBITS Exhibit Exhibit No. Instance Document EX-101.INS Schema Document EX-101.SCH Calculation Linkbase Document EX-101.CAL Definition Linkbase Document EX-101.DEF Label Linkbase Document EX-101.LAB Presentation Linkbase Document EX-101.PRE
